Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This office action is in response to the reply filed on 6/1/2021, wherein claims 1 and 3 were amended; and claims 4, 6-8 and 11-12 were canceled. Claims 1-3, 5 and 9-10 are pending.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1 and 5 are rejected under 35 U.S.C. 103 as being unpatentable over Hanifl et al. (US 5,378,226) in view of Wu (US 8,083,056).
Regarding claim 1, Hanifl discloses an absorbing member storage apparatus (See Fig. 2) comprising a first storing part (at 18) in which an absorbing member (at 22) is stored, and a second 
However, Wu teaches a storing apparatus (See Fig. 5), comprising: a first storing part (at 1) which has a cylindrical shape (at 1 in Fig. 5) in which a lid (at 31) is coupled to an upper end of the cylindrical shape, which includes a fastening part (at 12/14) which protrudes from a bottom surface (at 111); and a second storing part (2) which is formed as a tube having an open top and bottom, which is coupled to the first storing part inside the first storing part in such a manner that a lower end of the tube is fitted into the fastening part, and in which a fluid stored; overcap (upper-most portion of 31, directly above 23 in Fig. 5) configured to detachably cover an upper end of the second storing part (as shown in Fig. 2, the overcap is capable of being detached from the upper end 23 of the second storing part 2), wherein the upper end of the second storing part is formed with the lid (as shown in Fig. 4 wherein the upper end 23 of the second storing part is formed as a single unit with the lid 31), covering the first storing part, in an integrated manner (the term “integrated” is defined as “composed to form a complete or coordinated entity” [https://www.merriam-webster.com/dictionary/integrated] - the lid at 31 and the second storing part form a complete entity as shown in Fig. 5), wherein the second storing part remains coupled to the first storing part by the fastening part (as shown in Fig. 5), and, upon opening attributable to use of the first storing part (similar to that shown in Fig. 4), the second storing part is separated from the fastening part and, simultaneously, the fluid inside the second storing part is expelled into the first storing part, for the purpose of mixing the fluid from within the second storing part into the first storing part upon removal of the lid. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the storage apparatus of Hanifl to have the structural arrangement as taught by Wu in order to allow the 
Regarding claim 5, Wu teaches a plurality of blocking portions (W/W) is formed on an outer circumferential surface of the fastening part.

Claims 2 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Hanifl et al. (US 5,378,226) in view of Wu (US 8,083,056) as applied to claim 1 above, and further in view of Wu (US 2009/0211927).
Regarding claim 2, Hanifl-Wu discloses the claimed invention except for the fastening part and the second storing part being connected to one another by male and female threads. However, Wu ‘927 teaches a storing apparatus (See Fig. 13) comprising a first storing part (at 10) having a lid (30) and a fastening part (15), and a second storing part (at 20) holding a fluid, wherein the second storing part is formed as a tube having its open upper end coupled to the lid and its open lower end coupled to the fastening part, wherein the fastening part and the second storing part being connected to one another by male and female threads (151 and 22) for the purpose of securely closing the bottom end of the second storing part. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the connection between the fastening part and the second storing part of Hanifl-Wu ‘056 to have male and female threads as taught by Wu ‘927 in order to ensure a secure coupling.
Regarding claim 9, Wu teaches a plurality of blocking portions (W/W) is formed on an outer circumferential surface of the fastening part.

Claims 3 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Hanifl et al. (US 5,378,226) in view of Wu (US 8,083,056) as applied to claim 1 above, and further in view of Beneziat et al. (US 4,410,085).
Regarding claim 3, Wu ‘056 teaches the fastening part forms a protrusion at a center of a bottom surface of the first storing part, and the protrusion and a lower end of the second storing part are coupled to each other, but does not disclose the lower end of the second storing part are coupled to each other by a connecting cap. However, Beneziat teaches a storing apparatus (See Fig. 1) comprising a first storing part (at 1) having a fastening part (at 2) for coupling a second storing part (3) therein, wherein the fastening part forms a protrusion at a center of a bottom surface of the first storing part, and the protrusion and a lower end of the second storing part are coupled to each other by a connecting cap (at 5) for the purpose of ensuring a tight closure of the second storing part. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided the connection between the fastening part and the second storing part of Hanifl-Wu with a connecting cap as taught by Beneziat in order to ensure a tight seal of the lower end of the second storing part.
Regarding claim 10, Wu teaches a plurality of blocking portions (W/W) is formed on an outer circumferential surface of the fastening part.

Response to Arguments
Applicant's arguments filed 6/1/2021 have been fully considered but they are not persuasive. 
Applicant argues that in Wu'056, the tube (2) is separately formed from the cap (3), rather than being formed with the cap (3) in an integrated manner such as injection molding.
Regarding Applicant’s argument, the limitation “the upper end of the second storing part is formed with the lid, covering the first storing part, in an integrated manner” is relatively board. As 
Furthermore, in response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., the tube and the cap being formed by injection molding) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
Applicant argues that the upper-most portion of the base plate (31), directly above the engaging protrusion (23) of the tube (2) in Fig. 5, is a portion of the cap (3). That is, the upper-most portion of the base plate (31) is not detachably seated to cover and seal the upper end of the tube (2) after the fluid has been provided in the tube (2).
Contrary to Applicant’s argument, the overcap (upper-most portion of 31, directly above 23 in Fig. 5) of Wu is considered to be configured to detachably cover an upper end of the second storing part since the overcap can be detached from the upper end 23 of the second storing part 2 as shown in Fig. 2 and also cover the upper end as shown in Fig. 5. With respect to the art rejections, in accordance with MPEP 2111.01, during examination, the claims must be interpreted as broadly as their terms reasonably allow. In re American Academy of Science Tech Center, 367 F.3d 1359, 70 USPQ2D 1827, 1834 (Fed. Cir. 2004).

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVEN A REYNOLDS whose telephone number is (571)272-9959.  The examiner can normally be reached on M-F 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anthony Stashick can be reached on (571) 272-4561.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact 




/STEVEN A. REYNOLDS/Primary Examiner, Art Unit 3735